DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application claims foreign priority benefits from KR1020210030363 filed in Korea on 03/08/2021. The priority documents were electronically retrieved on 02/14/2022. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2022 is considered and attached. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claim(s) 1, 3, 16-17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CHOI et al., (US-20190267430-A1, hereinafter as, CHOI).
	In regards to claims 1, 16, CHOI et al., (US-20190267430-A1, hereinafter as, CHOI) discloses a display apparatus (fig.1, display 10) comprising: a digitizer (fig. 1, digitizer 200); and a display panel disposed on the digitizer  and including display elements (display panel 400 formed on the digitizer 200, fig.1, which includes OLEDs as display elements), wherein the digitizer (fig. 1, digitizer 200) comprises/comprising: a body layer including a glass fiber or a resin (The limitation appears in an or clause. Examiner reads only one limitation. the film substrate 100, fig. 1, para 0048-0049, includes a resin. Alternatively, glass substrate 700, fig. 2c, para 0062 can also be used); and a pattern layer arranged on the body layer (230 and/or 210 as electrode pattern layer arranged over the substrate 100).  

In regards to claims 3, 17, CHOI discloses the display apparatus of claim 1, the digitizer of claim 16, wherein the body layer has a thickness of about 50 um to about 80 um (Para 0050, film substrate 100 may have a suitable thickness. For example, considering workability in terms of strength and handling, or thin layer property, the thickness of the film substrate 100 may range from 1 to 500 μm, preferably 1 to 300 μm, more preferably 5 to 200 μm). 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 2, 4-5, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI. 
In regards to claims 2, CHOI discloses the display apparatus of claim 1, 
CHOI discloses the invention except for “wherein the digitizer has a thickness of about 200 um to about 350 um.” 

CHOI discloses, para 0007, “the digitizer module using FPCB has a large thickness of about 100 μm” and attempts to reduce this thickness.  
Change in size:
It would have been an obvious matter of design choice to make wherein the digitizer has a thickness of about 200 um to about 350 um, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, Optimum range: 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein the digitizer has a thickness of about 200 um to about 350 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claims 4, 18, CHOI discloses the display apparatus of claim 1, the digitizer of claim 16, wherein the digitizer further comprises a cover layer disposed on the body layer (para 0037, passivation layer 240 as cover layer formed on the body layer 100), 
CHOI discloses the invention except for “and wherein the cover layer has a thickness of about 50 um to about 80 um.” 
CHOI discloses, para 0047, the passivation layer 240 has a thickness of 0.5 μm to 5 μm.).  

Change in size:
It would have been an obvious matter of design choice to make wherein the cover layer has a thickness of about 50 um to about 80 um, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, Optimum range: 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein the cover layer has a thickness of about 50 um to about 80 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
  
In regards to claims 5, 19, CHOI discloses the display apparatus of claim 4, the digitizer of claim 18, wherein the cover layer (para 0045, a photosensitive resin composition including an acrylic resin or a thermosetting resin composition may be used) and the body layer include the same material (para 0049, Specific examples of the film substrate may include films made of thermoplastic resins, e.g., polyester resins such as polyethylene terephthalate, polyethylene isophthalate, polyethylene naphthalate and polybutylene terephthalate; cellulose resins such as diacetylcellulose and triacetylcellulose; polycarbonate resins; acrylate resins such as polymethyl (meth)acrylate and polyethyl (meth)acrylate; styrene resins such as polystyrene and acrylonitrile-styrene copolymer; polyolefin resins such as polyethylene, polypropylene, polyolefin having a cyclic or norbornene structure, and ethylene-propylene copolymer; vinyl chloride resins; amide resins such as nylon and aromatic polyamide; imide resins; polyethersulfone resins; sulfone resins; polyether ether ketone resins; polyphenylene sulfide resins; vinyl alcohol resins; vinylidene chloride resins; vinyl butyral resins; allylate resins; polyoxymethylene resins; and epoxy resins. Also, films made of a blend of the thermoplastic resins may be used. In addition, films made of thermally curable or UV curable resins such as (meth)acrylate, urethane, acrylic urethane, epoxy and silicon resins may be used).  

10.	Claim(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI in view of KIM et al., (US-20180366679-A1, hereinafter as, KIM).

In regards to claim 6, CHOI discloses the display apparatus of claim 4, 
CHOI does not disclose “wherein the digitizer further comprises a heat dissipation layer disposed under the body layer.” 
KIM discloses wherein the digitizer further comprises a heat dissipation layer disposed under the body layer (heat dissipation layer 62 or 61 disposed below the digitizer 80 or specifically below the insulating substrate 83, fig. 12 or the panel bottom sheet 100 which may perform heat dissipation, para 0042, fig. 8). 

	It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use KIM’s teachings in CHOI in order to include a heat dissipation structure for the digitizer-based display device to sink the excessive heat generated in the OLED display device. 


In regards to claim 7, CHOI as modified by KIM discloses the display apparatus of claim 6, wherein the heat dissipation layer includes a metal (para 0095, the first heat dissipation layer 61 may comprise a metal film formed of copper (Cu) or silver (Ag), KIM).  
CHOI as modified by KIM discloses the invention except for “and has a thickness of about 50 m to about 80 pm.” 
Change in size:
It would have been an obvious matter of design choice to make [dissipation layer’s] thickness of about 50 m to about 80 pm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, Optimum range: 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make [dissipation layer’s] thickness of about 50 m to about 80 pm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 
In regards to claim 8, CHOI as modified by KIM discloses the display apparatus of claim 6, wherein the heat dissipation layer includes graphite (para 0095, the second heat dissipation layer 62 may comprise graphite or carbon nanotubes (CNTs), KIM) 
CHOI as modified by KIM discloses the invention except for “and has a thickness of about 17 um to about 30 um.”   
	Change in size:
It would have been an obvious matter of design choice to make [dissipation layer’s] thickness of about 17 um to about 30 um, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, Optimum range: 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make [dissipation layer’s] thickness of about 17 um to about 30 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 
In regards to claim 9, CHOI as modified by KIM discloses the display apparatus of claim 6, wherein the digitizer further comprises a shielding layer disposed between the body layer and the heat dissipation layer (the main sheet 10 includes one or more functional layers. the functional layers may be layers performing an electromagnetic shielding function, para 0051.Such layer can be disposed between the bottom substrate of the digitizer 83 and the heat dissipation layer 61/62 of fig. 12 by one of ordinary skill in the art, in view of disclosure of KIM).   

In regards to claim 10, CHOI discloses the display apparatus of claim 1, 
CHOI does not disclose but KIM discloses wherein the display panel further comprises a display area and a folding area (fig. 2, display area FA and bending area BA, KIM).  
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention, to use KIM’s teachings to construct a bendable display device. 

In regards to claim 11, CHOI as modified by KIM discloses the display apparatus of claim 10, further comprising a plate (buffer layer 63, fig. 12, KIM) disposed between the display panel (display panel 200, fig. 8 KIM) and the digitizer (digitizer 80 of the bottom sheet 100 fig. 8 or 104 of fig. 12, KIM), 
CHOI as modified by KIM discloses the invention except for “wherein the plate has a thickness of about 50 um to about 80 um.” 
 
 Change in size:
It would have been an obvious matter of design choice to make wherein the plate has a thickness of about 50 um to about 80 um, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, Optimum range: 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein the plate has a thickness of about 50 um to about 80 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 
In regards to claim 12, CHOI as modified by KIM discloses the display apparatus of claim 11, wherein the plate includes a folding structure (fig. 12, buffer layer 63 in the area BA), wherein the folding structure at least partially overlaps the folding area in a thickness direction of the digitizer (the bending thickness of buffer layer 63 overlaps the bending area BA in the cross-sectional view).  

11.	Claim(s) 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI in view of KIM and further in view of TATSUNO et al., (US-20220129094-A1, hereinafter as, TATSUNO). 
In regards to claims 13, 20, CHOI as modified by KIM discloses the display apparatus of claim 10, the digitizer of claim 16, 
CHOI as modified by KIM does not disclose wherein the display area includes a first display area and a second display area spaced apart from each other with the folding area therebetween. 
TATSUNO discloses wherein the display area includes a first display area and a second display area spaced apart from each other with the folding area therebetween 
 (fig. 8B, flexible display element 3D halving left 42AD and right display area 42BD a middle folding area).  
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use TATSUNO’s teachings as an alternative design choice for a folding display device wherein the bending area can be disposed in the middle of the left and right sides display in an unfolded configuration for the purpose of using both the front and back side of touch pen digitizer display in a folded configuration.

In regards to claim 14, CHOI as modified by KIM and TATSUNO discloses the display apparatus of claim 13, wherein the digitizer further comprises a first portion at least partially overlapping the first display area in a thickness direction of the digitizer, and a second portion at least partially overlapping the second display area in the thickness direction (the structure in the left side with frame member  21D overlapping 42AD and the structure in the right side with frame member 22D overlapping 42BD, fig. 8B in the cross-sectional direction as shown, TATSUNO). 
 
In regards to claim 15, CHO as modified by KIM and TATSUNO discloses the display apparatus of claim 14, wherein the first portion and the second portion are spaced apart from each other with respect to a folding axis located in the space between the first portion and the second portion (the structure in the left side with frame member 21D overlapping 42AD and the structure in the right side with frame member 22D overlapping 42BD, with a folding axis in between. fig. 8B in the cross-sectional direction as shown, TATSUNO). 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627